Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is responsive to the communications filed on 19 April 2021.  Claims 1, 40 and 42-49 are pending.
Examiner's Statement of reason of Allowance
Claims 1, 40 and 42-49 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a methods for content generation via templates with rules and/or triggers. 
The prior art made record fails to anticipate or make the claimed invention. Specifically, the prior arts fail to teach “a method, comprising:  receiving, from the client device, a request for a video content item; detecting a selection of a graphical element corresponding to the video content item; in response to detecting the selection of the graphical element, determining whether the client device is capable of overlaying image data over the video content item; in accordance with a determination that the client device is not capable of overlaying image data over the video content item: preparing a series of frames that includes the video content item and a first graphical user interface (GUI) element, the first GUI element provided by the server, including: removing the video content item from its container; adding the first GUI element to the video content item that has been removed from its container; and combining the first GUI element with the video content item to form an encoded transport stream that is compatible with the client device, that a respective frame of the series of frames includes content for the first 
 Further, the pending dependent claim 40 is patentable for at least the reasons as its base claim. For at least these reasons, Claims 1, 40 and 42-49 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079.  The examiner can normally be reached on Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DARRIN HOPE

Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173